151 S.E.2d 9 (1966)
268 N.C. 560
STATE of North Carolina
v.
Purcell BULLOCK.
No. 505.
Supreme Court of North Carolina.
November 23, 1966.
*10 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Bernard A. Harrell, for the State.
William W. Merriam, III, Raleigh, for defendant appellant.
PER CURIAM.
The evidence is ample to support the finding of fact by the trial court that the confession was made voluntarily, without fear or hope of reward. This finding is, therefore, conclusive on appeal. State v. Barnes, 264 N.C. 517, 142 S.E.2d 344. The trial having occurred prior to the announcement of the decision of the Supreme Court of the United States in Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, that decision has no application to this appeal. Johnson v. State of New Jersey, 384 U.S. 719, 86 S. Ct. 1772, 16 L. Ed. 2d 882. The admission in evidence of this confession and of the testimony of the officers concerning it was in accord with the law of this State as explained in State v. Gray, 268 N.C. 69, 150 S.E.2d 1.
No error.